                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN

PAUL G. BARBER,

                                            JUDGMENT IN A CIVIL CASE
      Plaintiff,
                                                  16-cv-339-jdp
v.


WISCONSIN GOVERNOR WALKER, CATHY
JESS, CAPT. ENGEBREGSTE, OFFICE OF
THE SECRETARY CORRECTIONS
COMPLAINT EXAMINDERS,
H. GUNDERSON, W. ROSE,
A. BOATWRIGHT, C. O’DONNELL, WDOC
BUREAU OF HEALTH SERVICES,
JAMES GREER, DR. MON LEE and JIM
SCHWOCHERT.

      Defendants.




      IT IS ORDERED AND ADJUDGED that judgment is entered in favor

defendants dismissing this case.

           /s/                                       11/26/2018

           Peter Oppeneer, Clerk of Court                   Date
